Chief Justice Cliffy’s
dissenting opinion:
The inajoiritv opinion holds that the clerk of the Todd county court should have placed tbe names of appellants under the Republican party device, to-wit, the log cabin, but also ret uses to adjudge tbe election invalid, or, in other words, to afford any relief to the appellant. It seems to me that the doctrine announced in the opinion places it in the power of each county clerk to defeat any candidate that he desires to defeat, simply by failing or refusing to place his name under the party device of the party that *131nominated him, and thus leave the defeated candidate without remedy. The only remedy it seems possible to give in such a case would be to declare the election invalid, and give the defeated candidates another opportunity to appeal to the people. It is evident from the testimony in this case that the clerk purposely misled the appellants, and induced them to believe that their names would be placed under the log cabin. It is clear to my mind that they ought to have been so placed. The opinion of the court so holds. It is also reasonably certain that if the names of the appellants had been placed under the log cabin, as they should have been, they would have been elected to the offices for which they were candidates. It therefore follows that they were defeated by the illegal and fraudulent acts of the county clerk, who alone liad control of the matter. It is of no legal importance whether the successful candidates were a party to or procured this illegal action of the clerk. The injury .is fhe same to the appellants. The court ought to have adjudged the election void, and directed the court below to award a new election. Such a judgment was the only relief that could be. afforded, and is the only remedy for such wrongs. Any other rule of construction places the candidates of any party at the men y of ;he county clerk. He may defeat any county or district candidate at his will, by failing to place 1ns name under his party device. The question involved herein is of such vast importance to fair elections, to the rights of the people, ard to candidates as well, that I felt it my duty to file this respectful but earnest dissent from the majority opinion in this case.